763 F.2d 202
120 L.R.R.M. (BNA) 2647, 25 Ed. Law Rep. 158
James LOUDERMILL, Plaintiff-Appellant,v.CLEVELAND BOARD OF EDUCATION, et al., Defendants-Appellees.Richard DONNELLY, Plaintiff-Appellant,v.PARMA BOARD OF EDUCATION, et al., Defendants-Appellees.
Nos. 82-3227, 82-3226.
United States Court of Appeals,Sixth Circuit.
May 30, 1985.

1
On Appeal from the United States District Court, for the Northern District of Ohio, Eastern Division.


2
Before MERRITT, WELLFORD and TIMBERS,* Circuit Judges.

ORDER ON REMAND FROM SUPREME COURT

3
The Supreme Court of the United States on March 19, 1985, in Nos. 83-1362, 83-1363 and 83-6392, --- U.S. ----, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985), having affirmed in all respects the judgment of our Court entered November 17, 1983, 721 F.2d 550 (6th Cir.), and having remanded the case for further proceedings consistent with the opinion of the Supreme Court;  it is now


4
ORDERED, ADJUDGED and DECREED that the case be, and the same hereby is, remanded to the United States District Court for the Northern District of Ohio, Eastern Division, for further proceedings consistent with the said opinion of the Supreme Court.



*
 Of the Second Circuit, by designation